 In the Matter of TEXARKANA Bus COMPANY, INC.andTwo-STATESTRANSPORTATION COMPANY, INC.,andAMALGAMATEDASSOCIATION OF STREET, ELECTRIC RAILWAY AND MOTOR COACHEMPLOYEES OF AMERICA, AFFILIATED WITH_ THE AMERICANFEDERATION OF LABORCase No. C-1591 -Decided August15, 1940Jurisdiction:motor transportation industry.Unfair Labor PracticesInterference, Reotraint, and Coercionanti-union statements; declarations of unionpreference; discharge of one employee subsequent to his disclosure of his unionactivities and as a consequence thereof; interrogation concerning union member-ship and activities, preparation and solicitation of employees to sign letterrenunciating the Union, use of employment application form calling for state-ment of labor organization of which applicant a member; discharge of one em-ployee as, dismissed as to one of the respondents.Discrimination:change of work shifts, suspensions, and discharges, refusal toreinstate an employee after leave of absence.Collective Bargaining-union's majority indicated by express authorization; effectof withdrawal of designation as a result of unfair labor practices-failure tonegotiate in good faith: conditioning recognition on proof of majority whileendeavoring to destroy majority by causing employees to sign letters renunicat-ing the Union.Remedial Orders:respondent ordered to bargain collectively; reinstatementordered: as to employees found to be discriminatorily transferred prior to dis-criminatory discharge, to positions held prior to the transfers; back pay awardedUnit Appropriate for Collective,Bargaining:regular and extra bus drivers exclud-ing those drivers who have not finished a complete day's runMr. Samuel Lang,for the Board.Mr. Ned Stewart,of Texarkana, Ark., for the respondent.Mr. J. D. Elliott,of Shreveport, La., andZimring & Rabe,byMr. 0. David Zimring,of Chicago, Ill., for the Union.Mr Malcolm A. Hofmann,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges iduly filed byAmalgamatedAssociation of Street,Electric Railway andMotor CoachEmployeesiAttached to the complaint is a second amended charge filed January 17, 1940Three separate amend-ments to the second amended charge were filed on March 2, 6, and 7, 1940, respectively.26 N. L. R B., No 63.582 TEXARKANA BUS COMPANY, INC.583of America, affiliated with the American Federation of Labor, hereincalled the Amalgamated, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Fifteenth Region(New Orleans, Louisiana) issued its complaint dated February 5,1940,2 against the Texarkana Bus Company, Inc., and the Two-StatesTransportationCompany, Inc., herein separately called the Busrespondent and the Taxi respondent, and collectively called therespondents, alleging that the respondents had engaged in and wereengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1), (3), and (5), and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.With respect to the unfair labor practices the complaint as amended 3alleged in substance (1) that the Bus respondent discharged Frank J.Thomas in September 1935 because of his activities in behalf of theformation of a labor organization; (2) that the respondents in October1937, and for several months thereafter, interfered with, restrained,and coerced their employees in the exercise of the rights guaranteedin Section 7 of the Act, in connection with the International Brother-hood of Teamsters, Chauffeurs, Stablemen and Helpers of America,Local Union #880, herein called the Teamsters; (3) that the respondentssimilarly interfered with, restrained, and coerced their employees bydetailed acts beginning on or about May 29, 1939, in connection withthe Amalgamated; (4) that the respondents discriminated in regard tothe hire and tenure of employment of Robert L. "hhatley, Jr., LaurenceS.Medley, John W. Earnest, George A. Goss, Burnyl B. Lurry,W. H. Reynolds, and William B. Pierce, by discharging and refusingto reinstate them because of their union activities and thereby dis-couraging union membership and activity; (5) that the respondentsdiscriminated in respect to the hire and tenure of employment ofRobert L. Whatley, Jr., W. H. Reynolds, and William B. Pierce bychanging their work shifts; (6) that the respondents discriminated inrespect to the hire and tenure of employment of W. H. Reynolds,E. A. Herndon, Jr , and William B. Pierce by laying off Reynolds for15 days, Herndon for 15 days, and Pierce for 45 days; (7) that the Busrespondent, since on or about June 1, 1939, has refused to bargaincollectively with the Amalgamated as the exclusive representative ofthe employees of the Bus respondent in an appropriate unit of busdrivers and extra bus drivers, and, in interference with the rightsguaranteed in Section 7 of the Act, has induced certain of its employeesto sign letters terminating their affiliation with the Amalgamated.The complaint and accompanying notice of hearing were dulyserved on the respondents.On February 15, 1940, the respondents2Three separate amendments to the complaint were issued on March 2, 6, and 7, 1940, respectively3At the beginning of the hearing the respondents waived notice of the amendments to the complaint andthe Trial Examiner granted them leave to file answers thereto at any time during the progress of the hearing 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled their answers denying that they had engaged in the alleged unfairlabor practices.'Pursuant to notice a hearing was held at Texarkana,Arkansas, on March 7, 8, 9, 11, 12, and 13, 1940, before George Bokat,the Trial Examiner duly designated by the Board.The Board andthe respondents, represented by counsel, and the Amalgamated, by itsrepresentative, participated in the hearing.Full opportunity to beheard, to examine and to cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thehearing counsel for the Board moved to amend the complaint toinclude in paragraphs 20 and 23 thereof the name of William B. Pierceas having been discriminated against, and to strike from said para-graphs the name of John W. Earnest.At the conclusion of the hearingthe Board's attorney moved that the pleadings be conformed to theproof in regard to minor details and moved for permission to take thedeposition of one Thomas S. Neblett.5The Trial Examiner grantedthese motions.The attorney for the Board also moved to take thedepositions of certain other persons and this motion was denied bythe Trial Examiner.At the close of the Board's case and at the conclusion of the hearing,the respondents addressed various motions to the complaint andto the sufficiency of the proof adduced in support thereof.Therespondents' motion to dismiss that part of the complaint alleging aviolation of Section 8 (3) of the Act in respect to W. H. Reynolds, wasgranted by the Trial Examiner. The Trial Examiner reserveddecision on similar motions to dismiss the complaint with respect toLaurence F. Medley, John W. Earnest, Burnyl B. Lurry, G. AllenGoss, Robert L. Whatley, Jr., and W. B. Pierce.The Trial Examineralso reserved decision on the motion of the Bus respondent to dismissthat part of the complaint alleging that it had violated Section 8(5) of the Act, the motion of the Taxi respondent to dismiss the com-plaint in its entirety in respect to it, and the motion of both respond-ents to dismiss an allegation of surveillance of their employees'union activities.During the course of the hearing the Trial Examinermade several rulings on other motions and on objections to the ad-mission of evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.The Trial Examiner issued his Intermediate Report dated May 27,1940, copies of which were duly served upon the respondents and theAmalgamated, in which he granted the motion of the Bus respondent4The respondents also filed answers to the amendments to the complaint denying the alleged unfair laborpractices set forth therein.bOn March 27, 1940, after the termination of the hearing,the Trial Examiner signed and caused to beserved on all parties an order receiving in evidence as Board Exhibit No 38 a stipulation by the parties ofcertain facts within the knowledge of Thomas S Neblett, in lieu of his testimony by deposition.By thesame order the Trial Examiner received in evidence Board Exhibit No 35 in connection with the proposedtestimony of Neblett,upon the admission of which ruling had been reserved. TEXARKANA BUS COMPANY, INC.585to dismiss that part of the complaint alleging a violation of Section 8(5) of the Act, and also granted the respondents'motionto dismissthose parts of the complaint alleging violations of Section 8 (3) of theAct in respect to LaurenceS.Medley,John W. Earnest and Burnyl B.Lurry, butdenied similar motions addressed to similar allegationsrespecting George A. Goss,RobertL.Whatley, Jr.,and William B.Pierce.The TrialExaminer in hisIntermediateReport also deniedthe motion of the Taxi respondent to dismiss the complaint in itsentirety in regard to it and granted the motionmade by bothrespond-ents to dismiss the surveillance allegation.The TrialExaminerfound that the Bus respondent had in engaged in and was engagingin unfair labor practices affecting commercewithin themeaning ofSection 8(1) and(3) and Section 2 (6) and(7) of the Act,and thatthe Taxi respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8(1) and Section 2 (6) and(7) of the Act,and recommendedthat therespondents cease and desist from their unfair labor practices,that theBus respondent offer full reinstatement to William B. Pierce, RobertL.Whatley,Jr., and GeorgeA. Goss, and make themwhole for anyloss of pay resulting from their discriminatory discharges,and furtherrecommendedthat theBus respondent make whole E.A. Herndon,Jr., and William B. Pierce for any loss ofpay they mayhave sufferedby reason of their discriminatory suspensions of 15 and 45 days,respectively.On June 14, 1940, the respondents filed exceptionsto the Inter-mediate Report, and on June 16,1940, the Amalgamated filed itsexceptions to the Intermediate Report and a brief in support thereof.Pursuant to notice a hearing for the purpose of oral argument washeld before the Board in Washington,D. C., on July 9, 1940.Therespondents were represented by counsel and participated.The Board has considered the exceptions of the respondents andthe Amalgamated and, save as they are consistent with the findings,conclusions,and order set forth below, findsthem to be withoutmerit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSThe Bus respondent is a Texas corporation engaged exclusively inthe business of carrying passengers in commercial buses in and betweenthe cities of Texarkana,Arkansas, and Texarkana,Texas.The rev-enue of the Bus respondent is solely derived from 5-cent fares, and inthe first 6 months of 1939 approximated$35,000.The annual revenue 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Bus respondent is apportioned at 60 per cent for servicesrendered in the State of Texas and 40 per cent for services rendered inArkansas.The routes of the Bus respondent run from points inTexarkana, Texas, to points in Texarkana, Arkansas, and about 60per cent of the territory served is in Texas with the balance in Arkan-sas.The Bus respondent furnishes the only means of transportationavailable to the public at large, in, between, and through the cities ofTexarkana, Texas, and Texarkana, Arkansas, other than taxicabs.Each of the buses used, traverses a route to and from both cities morethan 10 times a day.The officers of the Bus respondent are C. E.Mitchell,president, -BeroEldridge,vicepresident,and JosephEldridge, secretary-treasurer.C. E. Mitchell and Joseph Eldridgecontrol the operations and labor policies of the Bus respondent.The Taxi respondent is a Texas corporation engaged exclusively inthe operation of taxicabs for transportation purposes in, between, andthrough, the cities of Texarkana, Texas, and Texarkana, Arkansas.The taxicabs operated by the Taxi respondent travel daily to and frompoints in Texas and Arkansas and, during the first 6 months of 1939,produced a revenue of approximately $9,000.Although the appor-tionment of revenue obtained by the Taxi respondent from its servicesisdifficult to ascertain, the Taxi respondent believes that about 60per cent of its annual income is derived from services in Texas andabout 40 per cent from Arkansas.The officers of the Taxi respondentare C. E. Mitchell, president, and Joseph Eldridge, secretary-treasurer.The Trial Examiner found that the Bus respondent and Taxi respond-ent, although owned by the same stockholders and managed by thesame Board of Directors and the same officers, are operated as twoseparate and distinct corporations.The respondents concede thatthey are engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDAmalgamated Association of Street, Electric Railway and MotorCoach Employees of America is a labor organization affiliated with theAmerican Federation of Labor. It admits to membership regular andextra bus drivers of the Bus respondent.International Brotherhood of Teamsters, Chauffeurs, Stablemenand Helpers of America, Local #880, is a labor organization affiliatedwith the American Federation of Labor.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionWhen on or about January 1, 1935, the Bus respondent began itsoperations, it put into effect a printed application form to be filled outand signed by applicants for work.This form, apparently still in TEXARKANA BUS COMPANY, INC.587use, contains the following request: "Name any lodge, labor or benefitorganization of which you are a member."Although there is evidenceindicatmg.that not all applicants were required to fill out these forms,they were still used in July of 1939.6 It is apparent that the refusalto fill in this blank might create the inference that the applicant is amember of a labor organization and that the request itself deters con-certed activity by both applicants for employment and employeeswho have filled in the application blank.'Employees of the Bus respondent first interested themselves in alabor organization in September 1935, when Frank J. Thomas andMike Hatler, bus drivers, arranged with one Eugene Sullivan, anA. F. L. local organizer, for the holding of a meeting among employeesof the Bus respondent in order to discuss the formation of a union.Shortly thereafter such a meeting was held and attended by 10 to 20employees of the Bus respondent, including most of the day-shift busdrivers, and a few truck drivers from local companies.At this meet-ing Thomas was elected temporary treasurer for the purpose of col-lecting initiation fees to procure a charter from the"Teamsters Union."Thomas was the only officer elected that evening, and the meeting wasadjourned until the,following week.Thomas testified that the next morning he learned from Eldridgethat the Bus respondent had given him a 90-day suspension becausehis "services had been unsatisfactory for sometime."According toThomas, he was unable to get a specific reason for his suspension andinquired whether the union had something to do with it.Then, "afterImentioned the union he (Eldridge) kmda got a little bit mad andsaid that I was fired."Thomas testified that Eldridge said "he didn'tthink that we ought to have organized the truckers and the teamstersunion-said that we ought to have a union of our own find he said thatif that was my attitude toward the company that I was fired."Al-though Eldridge admitted that he had the right to hire and discharge,he denied that he had discharged Thomas and testified that Mitchellhad done the discharging.Both Eldridge and Mitchell testified thatthey had no knowledge whatsoever of the union before an organizernamed Sullivan questioned them about the reasons for Thomas' dis-charge.It was not denied that Thomas had first been suspended for90 days and then discharged.The Trial Examiner did not make thefinding that Thomas' suspension resulted from his union activitiesbut did find that Thomas was discharged subsequent to his disclosureof his union activities and as a consequence thereof.There was no6The form is drafted upon a model borrowed from another company7Other evidence of interference with the union activity of its employees by the Bus respondent, discussedinfra,lends weight to the inference that this question was asked with the view of obtaining informationconcerning the union affiliation of employees or applicants for employmentThe situation presented isthus different from that inMatter of Hartsell Mills CompanyandTextileWorkers'Organizing Committee,18 N. L. R.B , 288, at page 14. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecific denial of the testimony that Thomas was discharged followingthis disclosure, and, giving weight to the circumstance that the Busrespondent failed to advance any cause for the dismissal, we agreewith the finding of the Trial Examiner.Following the discharge ofThomas only two or three of the respondent's bus drivers attendedthe next scheduled meeting of the employees and the attempt to obtaina union charter was abandoned.The next effort to organize the drivers of the Bus respondent tookplace in the fall of 1937, when William B. Pierce, a bus driver, com-municated with Sullivan and told him that the employees of therespondent bus company were again going to try to form a union.This organizational campaign resulted in the obtaining of a charterfrom International Brotherhood of Teamsters, Chauffeurs, Stablemenand Helpers, on October 11, 1937, and the creation of a Local knownas Local #880.Nearly all of the Bus respondent's drivers joinedLocal #880.Shortly after the installation of the charter the Localdecided to admit to membership truck drivers of the Kenosha AutoTransportation Company, a local trucking company.Robert L. Whatley, Jr., a bus driver, testified that within a fewdays after the formation of Local #880, Mitchell, president of therespondents, questioned him about it and stated, "that he would likefor us to have gotten into a union of our own."Although Mitchelldenied making this remark, other witnesses ascribed similar state-ments to him, and the Trial Examiner, who observed his demeanor,found that the remark was made.Whatley further testified thatabout two weeks after the formation of Local #880, Mitchell andEldridge called a meeting of the day-shift drivers at which Mitchellinformed them "that he was very much hurt that the boys" hadjoined "the union without talking to him about it."Pierce testifiedthat either Mitchell or Eldridge inquired why the drivers wanted tojoin a union and informed them that they did not want their driversto be in a union with truck drivers.Whatley and Pierce both testi-fied that Mitchell and Eldridge stated that they were going to haveall of the Bus respondent's rules compiled into a Rule Book and"they told us they could find things in this book of rules to fire usabout other than belonging to the union."Other witnesses testifiedto the same threat.On or about November 30, 1937, the Bus re-spondent distributed a printed book of rules to all of its drivers con-taining all the rules previously posted from time to time on the Busrespondent's bulletin board.In addition to the meeting described above, at about the sametime Mitchell and Eldridge also addressed a meeting of the night-shift drivers concerning Local #880.H. Gordie Brown, a driver, whoattended, testified that "they talked like they were against it [Local880]; they didn't say that they were, but they wanted to know why TEXARKANA BUSCOMPANY, INC.589we wanted to join it and what good we thought it would do us."Both Mitchell and Eldridge denied calling these meetings and deniedmaking the statements attributed to them.Mitchell, asked by therespondents' counsel, "Did you warn any of the employees that therewere lots of things that you could fire your drivers for?" replied, "Idon't remember it if I did."Nevertheless four of the Bus respond-ent'switnesses, C. J. Niemeyer, Hugh Keller, Paul H. Bean, andVictor Vetrano admitted attending a meeting in 1937 during whichMitchell and Eldridge discussed Local #880, and Vetrano recalledMitchell stating "that they thought the boys ought to have a unionof their own."We therefore find, as did the Trial Examiner, thatthe officers of the Bus respondent called the meetings aforesaid andmade the remarks attributed to them.'Following closely in the wake of these two meetings, James Howelland Roy Westmoreland, president and vice president of Local #880,respectively,were discharged by the Bus respondent.'The TrialExaminer found that "while clearly suspicious, the discharges of How-ell and Westmoreland were not supported by sufficient proof to estab-lish that they were discriminatory within the meaning of the Act."Weagree with the Trial Examiner's conclusion.After the discharges ofHowell and Westmoreland the bus drivers' interest in Local #880waned and all dropped out of it by the time union dues were nextto be paid.Robert L. Whatley, Jr., testified that he did not pay duesafter paying his initiation fee because "they fired the president and thevice-president and I thought it best to drop out while I could and Ididn't want any trouble." 10One Jess Stevens testified that aboutthe time when Local #880 was formed he applied to Mitchell for a job.Mitchell asked him whether he belonged to a union, and being toldthat he did not, said, "Well, stick around, I might need about 22 men,[approximately the number of bus drivers] ... 1 am going to showthese boys who is the bull of the woods."Organizer Sullivan testified that shortly after the formation ofLocal #880, a proposed contract was submitted by the- Local to theBus respondent to which the latter replied by returning its own formof agreement which the Local rejected, and that-negotiations thenceased and an agreement was never jointly executed because at aboutthat time the employees of the Bus respondent began to drop out ofLocal #880.The contract as submitted by the Bus respondent to theunion consisted for the most part of a compilation of existing company9In reaching this conclusion, we give weight to the testimony of one D T Lurry, who was not an em-ployee of the Bus respondent but was a close friend of Eldridge—that Eldridge told him, "if he wanted tofire a man, that they had rules and that some of them were always breaking the rules and he said anytimethey brokea rulehe could fire them if he wanted to9On or about November 5, 193719H. Gordie Brown was asked, "Did you have any particular reason for dropping out of Local #880?"and answered, "Well, two of the boys got fired and all the rest of us all dropped out." Pierce also statedthat he dropped out of Local #880 because "they fired a couple of the drivers " 590DECISIONSOF NATIONALLABOR RELATIONS BOARDrules and regulations.The Bus respondent contended that it evi-denced its good faith in dealing with labor organizations by signingthe agreement exactly as presented by Local #880 and that it "operatedin accordance with the terms and provisions thereof . . . for severalmonths in perfect accord and harmony."Both Mitchell and Eldridgetestified that after first obtaining the approval of their attorney, theagreement was signed exactly as presented, but admitted that it wasnever executed by Local #880.The provisions of the alleged agree-ment signed by the Bus respondent indicate the unlikelihood of itshaving been prepared by the union, and it is not reasonable to assumethat Local #880 rejected the very agreement that it had submittedfor the Bus respondent's approval. It is, moreover, apparent that theBus respondent did not operate under the said agreement as alleged inits answer. In view of the anti-union conduct of the Bus respondent,set forth above, occurring coincidentally with the alleged execution ofthe agreement submitted by the union, we do not credit the Busrespondent's contention that it executed the agreement presented byLocal #880.11On May 27, 1939, J. D. Elliott, a special organizer for the Amal-gamated, arrived in Texarkana and began to organize the regular andextra bus drivers of the Bus respondent.On June 12, 1939, Elliottalready had sufficient applicants to present a charter ,and to appointtemporary officers.Pierce signed an application for membership onMay 30, 1939.He testified that within a few days thereafter Eldridgetold him ". . . we knew that you boys were going to organize and wedecided to let you go ahead and do what you wanted to . . . when youboys get ready to bring a contract in here to sign, you bring it in hereyourself and don't send Mr. Elliott, we don't want to deal with him."Although Eldridge denied having made this remark, the Trial Exam-iner,weighing the demeanor of both witnesses, found that he did so,and we so find. It is thus apparent that at this time the Bus respond-ent was aware of the organizational activities of Elliott and some ofits employees.12On June 13, 1939, Elliott and a committee of the Amalgamated,consisting of Pierce,Whatley, Brown, Westmoreland,13 and Herndon,met with Mitchell and Eldridge.Elliott stated that the Amal-gamated represented a majority of the regular and extra bus driversand that he desired to negotiate a contract.14Mitchell and Eldridgerefused to enter into bargaining negotiations until Elliott showedproof of the claimed majority by divulging the names of the drivers11 In this connection we note the testmiony of Whatley that one Bertell,a business agent designated tonegotiate the contract by the union,reported that the Bus respondent refused to sign the contract submittedby the union but signed one drawn up by its attorney which was unacceptable to Local #880.19See Section III E,infra1'Westmoreland was reemployed by the Bus respondent several months after his discharge in Novemberof 1937I'See Section III C 2,infra. TEXARKANA BUS COMPANY, INC.591constituting themajority.ThisElliott refused to do.Elliott,however, at the request of Eldridge, indicated who were the temporaryofficers.15The meeting consumed only a few minutes since it wasagreed to adjourn until the following morning when the problem wouldbe discussed more thoroughly, due to the fact that the shifts of thebus drivers were about to change.Later that afternoon Mitchell and Eldridge, after consultation withtheir attorney, prepared letters all reading substantially as follows:TEXARKANA BUS COMPANY, INC.,Texarkana, Texas, June 13, 1939.16Mr. J. D. Elliott, or To whom it may concern:GENTLEMEN: The purpose of this letter is to advise you that Ido not wish for you or anyone else to bargain for or make any kindof a contract for me or in my behalf with the Texarkana BusCompany, Inc.Yours truly,Mitchell and Eldridge both admitted that they asked most of theirdrivers to sign letters similar to the one above set forth. In connec-tion with this incident, Mitchell testified "We just showed them theletter and asked them if they wanted to sign it."Q. Did you tell them why it was that you wanted them to signit?A. No. I just wanted to know if they were being representedby Mr. Elliott.Q.Were the employees aware of the fact that the unionclaimed to have a majority?'A. I think some of these drivers did.Q. Did you explain that to them?A. No, I don't believe I did.The evidence indicates that all but two of the drivers presented withletters signed them.The Bus respondent contends that by use ofthe letters, it was merely attempting to ascertain whether or not theAmalgamated possessed a majority. It is apparent, in the face of therefusal of the Amalgamated to disclose its membership, that thisattempt, taking the form of letters of renunciation of the Amalga-mated signed by the bus drivers, itself constitutes a violation of theAct.Moreover, the Bus respondent's own version of the incidentmakes apparent that it deliberately set about to destroy the allegedmajority of the Amalgamated in order to avoid its obligation underthe Act to bargain with the Amalgamated.The language of theletter, which was read by the bus drivers in the presence of Mitchelland Eldridge, and after being summoned by them, coupled with the15Referring to one of them,Eldridge made the remark,"well, he is a good one2(By error some of the letters were dated July 13, 1939. 592DECISIONSOF NATIONALLABORRELATIONS BOARDrequest to sign, clearly indicated to the employees the desires of theiremployer.In this connection we note the testimony of Pierce thatat the time he signed the letter Eldridge told him "it would be bestforme to sign it."Goss testified that they "wanted me to sign itfor the benefit of the company and I told them I would."The testi-mony of Lurry was that in the presence of Mitchell, Eldridge explainedthe meaning of the letter to him, as follows: "that it didn't concernthe union and nothing about it, just told me to do my own bargainingand nobody would do my own bargaining." Indicative of the sig-nificance attached to the letter by the employees is the testimony ofMedley, who was later discharged, that he refused to sign, tellingEldridge, . . . "if it cost me my job that I couldn't help it, but Iwould not sign that letter." 17One Herbert McWilliams testifiedthat Eldridge and Mitchell called him into the back office and "theytold me they had a letter they wanted me to sign and they said thatall of the rest of the boys were signing them." 18Eldridge, at a later date, noticing a picture of H. Gordie Brown'sdaughter at the office of the bus company, said, ". . . it was a mightypretty little girl, that he didn't see why a man with a pretty littlegirl like that would act like some of them do, that it looked like theywould want to protect their jobs more."Herbert McWilliams testi-fied that at about the middle of June 1939 he had a conversation withEldridge as follows:He [Eldridge] asked me, "Mack, have you signed up with thoseboys in that union?"And I says, "Yes, I have." . . . He said,"Have you paid anything on it?"And I says, "I have paid asmuch as any of them have." And he said, "Don't pay anymore."G. Allen Goss testified that on or about June 15,1939, as a resultof a conversation he had with Chief of Police Giles of Texarkana,Arkansas, Eldridge told him, "that he knew that he could reach methrough Mr. Giles where he couldn't through himself" and ". . . thathe didn't want me to get mixed up . . . in the union."Goss furthertestified that on May 29, 1939, Mitchell told him that he knew thatHerndon, McWilliams, Medley, Brown, and Westmoreland, had metwith Elliot in a hotel in Texarkana, and Mitchell observed of the union,"that he expected it to be a good thing for the fellows to stay out of,that it would just cause a lot of trouble."H. Gordie Brown testifiedthat Eldridge spoke to him in the office about the union one day, andasked "what good we thought it would do us; he said that he thoughtthese guys were just trying to get their money."17Medley admitted, however, that Eldridgemade the remarkat the time that it "wouldn't interfere withmy job '18McWilliamsalso testifiedthathe told Eldridge,"I don't understand it," and"he [Eldridge]read it tome himself,and I says'If the rest of the boys are all signingthem'." TEXARKANA BUS COMPANY, INC.593Notwithstanding the denials of Mitchell and Eldridge to the afore-said conversations,which are conformable with other testimonyestablishing their anti-union attitude, and evidenced by the testimonyof numerous witnesses, we find that the conversations above set forthtook place substantially as related above."We find that the Bus respondent by the use of the application formheretofore described, by the discharge of Thomas, as above set forth,by the meetings convoked in 1937 in connection with the formation ofLocal #880, by the preparation of, and the request to sign, the lettersof June 13, 1939, and by the activities and remarks of Mitchell andEldridge as detailed above, and by each of said acts, interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.B. Interference, restraint, and coercion on the part of the Taxi respondentThe complaint, as amended, alleged that the Taxi respondent com-mitted certain unfair labor practices within the meaning of Section 8(1) of the Act.As indicated above, there was never any effort onthe part of the taxi drivers to interest themselves in a labor ograniza-tion.Nevertheless,Mitchell and Eldridge were officers of bothrespondents, and it seems that they disregarded the corporate separa-tion in so far as certain taxi drivers served also as extra bus drivers forthe Bus respondent.The testimony specifically indicates that someof these employees were requested to sign the letters of June 13, 1939.In procuring the signing of the letters of employees of both respond-ents,Mitchell and Eldridge cannot be presumed to have acted solelyas officers of the Bus respondent. In this respect, their acts arechargeable to the Taxi respondent, and we find that the Taxi respond-ent has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.The complaint as amended also alleged the discharge of John W.Earnest by the Taxi respondent as a violation of Section 8 (1) of theAct.Earnest was employed as a taxi driver for about 8 months priorto his discharge on July 31, 1939.The records of the Bus respondentindicate that the first full day Earnest worked as an extra bus driverwas June 12, 1939, and the last day was June 24, 1939.Earnest joinedthe Amalgamated in the latter part of June 1939, although on June 13be signed a letter similar to the one heretofore described at the requestofMitchell and Eldridge.Earnest testified that after joining theAmalgamated he received no further work as an extra bus driveralthough other extra drivers received such work, and although onseveral occasions he observed regular bus drivers "doubling up," or19McWilliams testified that on June 13 when asked by Eldridge or Mitchell to sign the letter, he said,"I need the work . . If 1 have got to sign it to hold my job,I will sign it," and that neither Eldridge norMitchell made any answer to this remark. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking two shifts.This circumstance and testimony that a fewweeks prior to Earnest's discharge, Eldridge made a derisive remarkabout his drinking coca-cola with Pierce, "a union man," are the onlyindications in the record that the respondents knew of Earnest's unionaffiliations.Earnest testified that he was discharged by Mitchell on July 31,1939, professedly because he was not taking an interest in his work.He admitted that he had been involved in two minor accidents, oneoccurring a week or two before his discharge.Mitchell testified thathe discharged Earnest because he personally had observed him driv-ing in a reckless manner on the day of his discharge, because Earnesthad lost interest in his work and had come to work late on severalmornings in succession.Mitchell also testified that he had warnedEarnest on the occasion of the earlier accident that if he were involvedin another accident he would be discharged.Earnest did not denythat he received this warning, and admitted that he had been repri-manded for coming to work late.He did not deny the charge ofreckless driving, observing, "Well, it could have happened Iguess,but I don't remember it."We find that the Taxi respondent, by the discharge of Earnest onJuly 31, 1939, did not interfere with, restrain, and coerce its employeesin the exercise of the rights guaranteed in Section 7 of the Act.Theamended complaint, in respect to the allegations concerning Earnest'sdischarge, is hereby dismissed."C.The refusalto bargain collectivelyI.THE APPROPRIATE UNITThe complaint as amended alleges that the regular and extra busdrivers employed by the Bus respondent constitute a unit appropriatefor the purposes of collective bargaining.The Bus respondent inits answer admits that said unit is appropriate.The record, how-ever, is obscure as to what employees of the Bus respondent are to beconsidered "extra bus drivers."The employees of the Taxi respond-ent constitute a reservoir of employees for the Bus respondent andemployees are promoted from driving taxicabs to driving buses.21Taxi drivers sometimes, with the permission of the Bus respondent,substitute on incomplete runs of regular bus drivers.When they doso they are paid by the bus drivers themselves.When a taxi driverdrives a complete day's run in the place of a regular bus driver he is,however, carried on the pay roll of the Bus respondent and is paid by20The amended complaint also alleged the discharges of several employees within the meaning of Section8 (3) of the Act, by both respondentsThe record establishes that of these only Earnest was employed bythe Taxi respondent and, therefore, the complaint as addressed to the Taxi respondent with regard to theseemployees is hereby dismissed21The earnings of bus drivers are higher than taxi drivers TEXARKANA BUS COMPANY, INC.595the Bus respondent for the run.The Amalgamated urges that onlythose employees of the Bus respondent who have worked a completeday's run and have been paid by it, should be considered extra busdrivers.This view of the unit finds support in a time sheet preparedby the Bus respondent's office manager, E. E. Wright, which listsregular and extra bus drivers employed as of and after May 15, 1939.Certain drivers 22 are there listed as employed on the date when theyfinished their first complete run for the Bus respondent, although itappears that they worked on incomplete runs prior thereto.On July12, 1939, in anticipation of a consent election to be conducted by theBoard, the Bus respondent agreed that certain of its drivers whosestatus is in dispute 23 should be stricken from a list of extra and regularbus drivers eligible to vote for the reason that these employees hadnot driven a bus for the Bus respondent prior to June 15, 1939.24Weshall interpret the phrase "extra bus drivers" to include only thosewho have driven a complete day's run for the Bus respondent and whohave been paid by it.25We find that regular and extra bus drivers, excluding those driversof the Bus respondent who have not finished a complete day's run,constitute, and at all times herein material, constituted a unit appro-priate for the purposes of collective bargaining, and that said unitinsures to employees of the Bus respondent the full benefit of theirrights to self-organization and to collective bargaining and otherwiseeffectuates the policies of the Act.2.Representation by the Amalgamated of a majority in the appro-priate unitThe Amalgamated contends that on June 13, 1939, the Bus respond-ent employed 23 regular and extra bus drivers, of whom 13 hadauthorized the Amalgamated to represent them for the purposes ofcollective bargaining.It is not disputed that 11 of these 13 employ-ees had designated the Amalgamated as their representative.A. J.Myrick and Raeburn S. King, two employees who had signed Amal-gamated application cards, were called as witnesses by the Busrespondent.Myrick testified that although he had signed an applica-tion for membership in the Amalgamated he never paid any initiationfee or dues and did not intend to designate the Amalgamated as hisbargaining agent.He testified that he had been accused of givinginformation toMitchell and Eldridge concerning the Amalgamatedand was told that he could prove the falsity of this accusation by22Leo Vann, E C Faulkinbury, Floyd Reynolds, Loyde Carroll23E C Faulkinbury, Floyd Reynolds, Loyde Carroll. For other reasons Leo Vann and William Maywere also excluded24By reason of the Amalgamated's insistence upon the reinstatement of Robert L Whatley, Jr , as a pre-condition thereto, the consent election was never conducted22That this definition of the appropriate unit does not affect the Amalgamated's majority on June 13,1939, see Section III C 2,infra. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigning the Amalgamated application and that he did so solely forthat reason.Myrick, however, also testified:Q.Did you sign this willingly, at the time?A. Yes, sir, I signed it willingly, all right.Q. And you intended it to be an application at the timeyou signed it?A. Yes, sir.Q. But sometime later you changed your mind, is that right?A. Yes, sir.On June 13, 1939, Myrick, at the request of the Bus respondent,signed one of the letters repudiating the Amalgamated to whichreference has been made above.26King also testified that he neverpaid any initiation fee and did not intend to designate the Amalga-mated as his bargaining representative, although he had signed anapplication.King also signed a letter repudiating the Amalgamatedon June 13.King admitted that he signed the application "becausesome of them were signing them," and that he attended an Amalga-mated meeting subsequent to his signing the letter of June 13.Wefind, as did the Trial Examiner, that no weight is to be given to thetestimony designed to rebut the effect of the applications of Myrickand King for Amalgamated membership. In reaching this result weconsider the knowledge that their employer did not wish them to berepresented by the Amalgamated which Myrick and King possessedas the result of the letter of June 13, 1939, the contradictory natureof their testimony, and the fact that they were in the employ of theBus respondent at the time when they testified at its request.Wefind that on June 13, 1939, Myrick and King had in fact designatedthe Amalgamated as their bargaining representative.The Bus respondent further contends that five employees, notenumerated by the Amalgamated, should be included in the appro-priate unit.These are:William May, Leo Vann, E. C. Faulkinbury,Floyd Reynolds, and Loyde Carroll.The Bus respondent assertsthat with these employees included in the unit, the Amalgamated, onJune 13, 1939, represented but 13 of 28 extra and regular bus drivers.William May had taken an indefinite leave of absence on March 13,1939, and admittedly was not carried as a driver on the books of theBus respondent.The Bus respondent did not dissent from the exclu-sion of May from the bargaining unit in the proposed consent electiontowhich reference has been made because he "had quit the employof the respondent, Texarkana Bus Company, Inc."We find thatWilliamMay was not a regular or extra bus driver of the Bus re-spondent on June 13, 1939.It also appears that the Bus respondent did not dissent from theexclusion of the other four disputed employees from the list of voters26 See Section III A,supra. 597eligible to vote in the proposed consent election.Of these Faulkin-bury, Floyd Reynolds, and Loyde Carroll were alleged at the time ofthe proposed election to be ineligible to vote for the reason that theyhad not driven a bus for the respondent, Texarkana Bus Company,Inc., prior to June 15, 1939, but had, prior to that date been exclu-sively in the employ of the Taxi respondent as taxicab drivers.There is no testimony definitely indicating that any of the fouremployees worked as an extra bus driver before June 13, 1939.More-over, the time sheet prepared by the Bus respondent shows that noneof these employees worked a complete run on or before June 13, 1939,and all are listed as "Employed" by the Bus respondent as of laterdates.Furthermore,Wright and Carroll admitted that Carroll hadnot worked as an extra bus driver prior to June 13. Faulkinburyadmitted that he first did a complete run on June 16, 1939, butasserted he might have worked "incomplete runs" prior thereto.Vann had signed an application card for the Amalgamated which atthe time of the alleged refusal to bargain on June 13, 1939, was ineffect.Vann did not testify and appears to have been regarded bythe Amalgamated as a taxi driver.21The Bus respondent agreed tohis' exclusion from the proposed consent election.Reynolds did nottestify but was similarly excluded from the eligible list for the pro-posed consent election, and is listed by the Bus respondent as firstemployed as a bus driver on July 6, 1939.We find that Floyd Reynolds, Leo Vann, Loyde Carroll, andE. C. Faulkinbury were not employees within the appropriate uniton June 13, 1939.28It is thus clear that on June 13, 1939, the Amalgamated representeda majority of the Bus respondent's employees in the appropriate unit.On this date, as appears below, the Bus respondent refused to bargainwith the Amalgamated. It appears that L. S. Medley and BurnylB. Lurry, Amalgamated members, were at later dates discharged forcause.29Other Amalgamated members may have since left the Busrespondent's employ or discontinued their Amalgamated activity.To the contrary, the Amalgamated may since have increased itsmembership. It may reasonably be inferred that loss of membershipfollowing June 13, 1939, or failure by the Amalgamated further toextend its membership was the product of the Bus respondent's unfairlabor practices which cannot operate to change the bargaining repre-sentative previously selected by the untrammelled will of the major-E7Vann, afterthe lettersof Amalgamated repudiation were signed, requested the return of his application.Vann is listed on the Bus respondent's time sheet as employed as an extra busdriver on June20, 193928Had we included these employees in theappropriate unit the Amalgamated's majority would not havebeen affectedthereby,since Vann's authorizationwould haveresultedin the Amalgamated's representing14 of 27 employees in the appropriate unitWe donot giveweight, as did theTrial Examiner, to thecircum-stance thatVann, Faulkinbury, and Reynoldssigned theJune 13 lettersas showingthatthese men shouldbe in the unit.Office-managerE. E. Wrightalso signed such a letter becausehe did notknow at the time"whether [be]was eligible to be a memberof the Unionor not."fY See Section III F, infra.323429-42-vol 26-39 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDity.30In any event,we will not engage in speculation as to the exacteffect of the Bus respondent's unfair labor practices on the exerciseof the employees of the rights guaranteedby the Act,but will rely onthe proof of majority at the time of the refusal to bargain.We find that on June 13, 1939, and at all times thereafter, theAmalgamated was the duly designated representative for the pur-poses of collective bargaining of a majority of the Bus respondent'semployees in the appropriate unit, and that pursuant to Section 9 (a)of the Act, it was and now is the exclusive representative of all theemployees in, such unit for the purposes of collective bargaining withrespect to rates of pay, wages,hours of employment,and other con-ditions of employment.3.The refusal to bargainOn June 13, 1939, Elliott accompanied by a committee of theAmalgamated, consisting of Pierce, Whatley, Brown, Westmoreland,and Herndon, met with Mitchell and Eldridge.Elliott stated thatthe Amalgamated represented a majority of the regular and extrabus drivers and that he desired to negotiate a contract.As alreadynoted,Mitchell and Eldridge refused to enter into bargaining negotia-tions until Elliott showed proof of the claimed majority by' divulgingthe names of the drivers constituting the majority.This Elliottrefused to do.After a few minutes the parties agreed to adjournuntil the following morning in order more throughly to discuss theproblem.That afternoon, after consultation with the Bus respondent'sattorney, the Bus respondent drafted and caused substantially all ofits employees to sign the letter repudiating the authority of theAmalgamated to act as representative for the purposes of collectivebargaining.The following day Elliott and the same committee metwith the Bus respondent, and Elliott requested of Eldridge the letteraddressed to him or to "Whom it may concern" which had beendrafted and signed the previous afternoon.Eldridge said, "That is aletter,Mr. Elliott, that we will present to you in due time; it is aletter and a procedure that we have been instructed by our attorney."Mitchell observed that this letter had been circulating before Elliott"came up here."When Elliott commented, "You don't mean totellme you had this letter circulating here before I came here whennone of these boys didn't know who I was?",Mitchell spoke nofurther.Both Mitchell and Eldridge admitted at the hearing thatthe letter was prepared after consultation with their attorney onJune 13.80National Labor Relations Board v Bradford DyeingAssociation(U. S A )60 S Ct 918,Continental OilCompany v. NationalLaborRelationsBoard, 113F. (2d) 473, C. CA 10, enforcing 12 N L. R. B 789,NationalLabor Relations Board v. Highland ParkManufacturing Co,110 F(2d) 632(C C. A. 4),enforcing 12 N. LR B.922 TEXARKANA BUS COMPANY, INC.599It is apparent that the letter of June 13 could have had no purposeother than the destruction of the majority alleged to have beenpossessed by the Union.Eldridge, when asked by Elliott what thepurpose of the letter was, is said to have answered, "That is a legalmatter."This testimony is not specifically denied.Eldridge specifi-cally admitted that employees were instructed to come to the officeof the Bus respondent and sign the letters of June 13.Eldridgetestified that his sole purpose in causing the letters to be signed wasto ascertain whether or not the Amalgamated represented a majority.He admitted that as a result of the signing of the letters by all buttwo of its employees the Bus respondent came to the conclusion thatElliott did not represent a majority.Thereafter no further confer-ences were held for the purposes of collective bargaining.31We find that on June 13, 1939, and at. all times thereafter, the Busrespondent refused to bargain collectively with the Amalgamated asthe exclusive representative of its employees in the appropriate unitin respect to rates of pay, wages, hours of employment, and other con-ditions of employment, and that the Bus respondent thereby inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.D. The discriminatory change in work shiftsThe amended complaint alleged that the respondents discrimina-torily changed the work shifts of Robert L. Whatley, Jr., W. H.Reynolds,W. B. Pierce and others, from day to night.31 BothWhatley and Pierce started work for the Bus respondent on January1, 1935, when it began business operations.Several witnesses testi-fied in effect that the Bus respondent recognized length of service bygiving older drivers day runs which generally were considered prefer-able to night runs.Some runs are also considered more difficult thanothers because of faster time schedules or because older buses are used.On or about June 12, 1939, Whatley and Pierce were shifted from aday to a night run.About the same time or shortly thereafter severalAmalgamated members were transferred to less desirable routes. Inalmost every case nonunion employees replaced Amalgamated mem-bers on the more desirable shifts.Brown testified that though occa-sionally the runs of individual drivers would be shifted, this mass shift-ing was "unusual," because some of the oldest drivers were shifted.The testimony of Brown was corroborated by McWilliams, Whatley,Medley, Pierce, and-Herndon.With reference to his transfer Piercetestified thatMitchell told him ". . . that I had talked too muchand that Mr. Whatley. and I had an easy run long enough, and that he31On June 17,1939,the Bus respondent agreed with the Amalgamated to ask the Board to conduct aconsent election.33The Trial Examiner dismissed the allegations in the complaint respecting W. H. Reynolds,who didnot testify.This ruling is hereby affirmed. 600DECISIONSOF NATIONALLABOR RELATIONS BOARDwas going to give us something harder."This testimony was notdenied by Mitchell.Mitchell admitted that he told Whatley, whenshifting him, "He wanted a good man to build up that run." Fouror five days later Mitchell replaced Whatley with Faulkinbury on thenew route.In this connection Mitchell testified as follows:Q. So when Mr.Whatley left this run which you wanted tobuild up by a good man you put a novice,Mr. Faulkinbury,on it?A. Yes, sir.33Whatley testified that when he accused Mitchell of changing his routebecause of the Amalgamated,Mitchell did not deny that this was true.AlthoughMitchelldenied that the shifting of Amalgamated em-ployees was"unusual," we do not, in light of all the circumstances,credit this denial.We find that the Bus respondent changed the workshifts ofWhatley and Pierce, as well as those of other Amalgamatedmembers, because of their activity in or affiliation with the Amalgam-ated.E. The discriminatory suspension of Pierce and HerndonThe amended complaint alleged that the respondents discrim-inatorily suspended the employment of Earnest Herndon and W. H.Reynolds for 15 days and of Pierce 45 days.34Herndon, secretary-treasurer of the Amalgamated, testified that he was laid off for 15 daysinSeptember 1939 assertedly because he did not attend a safetymeeting.The day of this meeting Herndon arrived at the Bus re-spondent's office at 2:15 p. in. in order to take his bus out at 2:50 p. m.When he arrived at the office he noticed the following on the bulletinboard, "Safety meeting, night drivers 2 p. in., day drivers 3 p. m."Herndon was a night driver who was not required to report for workearlier than 2:50 p. m. when his bus was to be taken out.35Herndon'further testified that no notice of the safety meeting had been postedthe night before and that it was customary to give such notice.McWilliams testified to the same effect, stating that notices of safetymeetings were customarily posted the day before.The Bus respond-ent did not dispute the testimony of Herndon and McWilliams orpresent any explanation for Herndon's suspension other than that setforth above.A witness called by the respondents testified that hehad failed to attend a safety meeting without being disciplined there-for.36As already noted Herndon was a member of the Amalgamatedbargaining committee on June 13.The above facts, and other uncon-83The recordindicatesthat Faulkinbury had never driven a completerun for the Bus respondent beforereplacingWhatley.84The case of W. IL Reynoldsis not discussedSee footnote29, supra85Day driverswere requiredto reportfor work a half hour earlier than starting time.88 SeeMatter of Collins BakingCo. andBakery&ConfectioneryWorkers LocalUnion No. 486,19 N. L R. B.374. TEXARKANA BUS COMPANY, INC.601tradicted testimony that employees on sundry occasions were notdisciplined for minor infractions of the rules, lead us to conclude thatHerndon was suspended because of his Amalgamated activities.Pierce testified that on December 18, 1939, Mitchell informed himthat he was laid off for 45 days because he "had been talking toomuch" and was "abusing his equipment."Pierce denied abusing hisequipment but admitted telling other employees that under the FairLabor Standards Act 31 the Bus respondent could cut wages to a mini-mum of 30 cents an hour unless the Company was under contract witha union calling for higher wages.He testified that Mitchell objectedto his telling the drivers that their wages could be cut and also ob-jected to his telling them that it was unnecessary to purchase 1939chauffeur licenses.About December 1, 1939, Mitchell instructed thedrivers that they would have to purchase such licenses.Pierce, ob-taining advice to the contrary, advised the drivers that this wasunnecessary.The advice of Pierce turned out to be accurate andnone of the drivers purchased 1939 licenses.Mitchell did not denyPierce's testimony and testified that he laid off Pierce after he receiveda report from S. G. Bonner, shop foreman, that Pierce had been"rough on his bus or on the equipment." Bonner testified that onabout the 10th or 15th of December 1939 he reported to Mitchell asto Pierce that "I didn't think he was cooperating with the shop andI knew that he was neglecting his equipment."On cross-examinationBonner was vague, evasive, and contradictory.38Although Bonnercontended that Pierce had refused to report a badly worn tire, headmitted that his assistants were required to check tires every night,that although they failed to ascertain the alleged worn condition ofPierce's tire they were not disciplined for their neglect, nor were theydisciplined for their failure to ascertain a broken motor bolt onPierce's bus which Bonner claimed Pierce had failed to report.More-over, this testimony as to Pierce's failure to report defects in the con-dition of his bus is utterly inconsistent with Bonner's testimony thatPierce unnecessarily and repeatedly requested him to check his bus.Bonner testified in part " . . . but I condemn him (Pierce) for takingabout two hours of my time away from the shop three or four times aweek to check things that is not necessary."87 52 Stat. 1060Amended, August 9. 1939, Public Act No. 344, 76th Congress.38Q What do you mean by abuse of equipment?A Well, that covers a lot of things thereQ. Suppose you tell me what you mean by that?A Well, I didn't make any note of any particular items, but in one case I could mention that he (Pierce)had a tire that was pretty badly worn..he told me he know the tire was about to go, but he wouldn'treport it . .Q He told you that he deliberately refused to report it?A. Yes, sir.Q. Did he tell you that he would not or he did not report it?A.Well, he said that he did not report it. 602DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. You were annoyed at his constantly asking you to checkhis equipment and things like that, weren't you?A. Yes, that is right.Q.Don't you know that there wasn't a driver with the Tex-arkana Bus Company that had the safety record that Mr. Piercehad?A. I don't doubt that.Pierce was instrumental in the formation of the Amalgamated, wasone of the most active of the Amalgamated members, and was on theAmalgamated committee which met with Mitchell and Eldridge onJune 13, 1939. It is apparent from the record,and we find, thatMitchell's resentment of Pierce's "talking too much" was in realityresentment directed toward Pierce's activity in attempting to improvethe welfare of the bus drivers by concerted action.We find, as didthe Trial Examiner,that the contention of the Bus respondent thatPierce failed to cooperate and abused his equipment is without merit.We further find that the Bus respondent by suspending Herndonand Pierce for 15 and 45 days respectively discriminated in regardto their hire and tenure of employment, thereby discouraging mem-' bership in the Amalgamated,and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.F.The dischargesThe amended complaint alleged that William B. Pierce, Robert L.Whatley, Jr.,John W. Earnest,George A. Goss,Burnyl B. Lurry,andW. H. Reynolds were discriminatorily discharged within themeaning ofthe Act.asWilliam B. Pierce.Following his 45-day suspension discussedabove, Pierce returned to work and was discharged on March 6, 1940,about a month after his return.Pierce testified that Mitchell toldhim that he was discharged because he had failed to pick up sevenpassengers waiting at a transfer point to transfer to his bus, andbecause on another occasion he had refused to accept a torn transfer.According to Pierce's testimony,the bus bearing the passengers inquestionwas supposedto arrive at the transfer point 5 minutes aheadof Pierce's bus, and when Pierce reached this junction he did not seethe bus there or any passengers and proceeded on his route. JackSmith,who drove the connecting bus, testified that when he arrivedat the transfer point he saw Pierce's bus at an intersection waitingfor the light to change and that he blew his horn to attract Pierce'sattention,but that Pierce evidently did not hear the horn and drove89The issues concerning Reynolds and Earnest and the allegations of the complaint in respect to themhave been disposed of in Section inB, supra. TEXARKANA BUS COMPANY, INC.603on as the light changed.The transfer passengers had to wait, 15minutes for the next bus.Mitchell was fully apprised of the abovefacts.Pierce admitted that he refused to accept a transfer which hadbeen torn in two from a passenger he had seen get off another bus.There is printed on the face of the rejected transfer the following:"This transfer not good if mutilated," and Pierce testified that hehad previously rejected other transfers which were mutilated withoutbeing reprimanded.Pierce testified that he reported this incident toEldridge the following morning and was not reprimanded, and thistestimony stands undenied. It appears that if Pierce had acceptedthe transfer he might have been deemed to have violated a rule ofthe Company and have been liable to discharge, and that by rejectingit, according to the Bus respondent, he was committing a dischargeableoffense.There was testimony that other drivers had rejected trans-fers without being disciplined.We do not believe that this incidentwas regarded by the Bus respondent as one of the causes for thedischarge of Pierce.Mitchell further testified, however, that Pierce's discharge resultedas a culmination of many incidents, most of which have been de-scribed above,40 which made him "believe that the general conduct ofPierce was becoming detrimental to the best interests of the Company."Pierce had one of the best safety records of all the drivers.Eldridgeadmitted that Pierce was a good driver until he "began to get ram-bunctious with the equipment." 41Mitchell admitted that Pierce"was not altogether unsatisfactory."We find that Pierce's activity on behalf of the Amalgamated resultedin his discharge by the Bus respondent just as shortly before it hadcaused his suspension.We find that the Bus respondent by discharging William B. Pierceon March 6, 1940, discriminated in regard to his hire and tenure ofemployment, thereby discouraging membership in the Amalgamated,and interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed them in Section 7 of the Act.Robert L.Whatley.Whatley was one of the first drivers hired by theBus respondent when it commenced operations.He was acting presi-dent of the Amalgamated, and one of the Amalgamated's committeewhich met with Mitchell and Eldridge on June 13, 1939. On June 12,1939, one of the wheels of Whatley's bus scraped a curb, but, since, inresponse to Whatley's inquiry, neither of the two passengers aboardclaimed injury, Whatley made no report of the incident.Two dayslater, one of the passengers, J. J. Moore, informed Whatley that he40 See Section IIIF, supra.41We have already found that Pierce did not abuse his equipment, Section IIIF, supra 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad sustained minor injuries from the accident of June 12.That day,June 14, Whatley reported Moore's claim to Eldridge.On June 16Whatley reported for'work at 2:30 p. in. and was informed by Mitchellthat the latter wanted to see him.According to Whatley's testimony,Mitchell told him that failure to report an accident was a discharge-able offense.Whatley replied that he had made the report as soonas he heard from Moore that he had been injured.Whatley testifiedthatMitchell nevertheless discharged him, and informed him thatWright, theofficemanager,had his check ready. It is Mitchell'stestimony that when he questioned Whatley about the accidentWhatley got angry and said, "If you don't want me to work for you, Iwill quit."The Bus respondent thus claims that Whatley quit, andwas not discharged.Brown, McWilliams,and Goss testified that Whatley,upon leavingMitchell's office, informed them he had been discharged. 'Bus driversare paid on the 5th and 20th of every month. The payment on the5th is for the second half of the preceding month and that of the 20thfor the first half of the month. Brown testified that it was the customfor the Bus respondent to pay an employee the day he was discharged,whereas if an employee quit he would have to wait until the next payday in order to receive his check.If Brown's testimony is accurate,the inference to be drawn is that Whatley was discharged on June 16,since he received his check on that day.Wright, the office manager,admitted that the drivers are not paid until the 5th or 20th of eachmonth, but asserted that the checks are signed on the 1st and 15th ofeach month,and consequently Whatley's chock was already made outon June 16.Wright further testified that he was under instructionsto give any employee his check when he handed in his badge, and thatWhatley "made some remark like `I am through'or something to thateffect, and he had his badge in his hand and he laid it on the desk, andI don't remember what all was said."Wright further testified thatMitchell told him after he had paid Whatley that the latter "had quit."It is significant,however, that in a copy of a contract which the Busrespondent alleged if was willing to enter into with Local #880 in1937 and which, according to the admission of Eldridge, "was merelythe reduction to writing of the existing rules of the company," thefollowing language occurs:"Any driverleaving the employ of thecompany on his own accord will wait until the next pay day for hismoney.Anydriver discharged with cause will be paid the day hisservices are dispensed with."This language corroborates the testi-mony of Brown,although Eldridge testified"that the rule was neverput into effect."More significant,however, was the uncontradictedtestimony of Herndon,Goss, and Pierce that while Whatley was inMitchell's office on June 16, Faulkinbury,an extra bus driver, wasmaking preparations to take over Whatley's bus.Goss testified TEXARKANABUS COMPANY, INC.605further that when he asked Faulkinbury what route he was going tooperate the latter replied "that he was pulling Garland" (the routewhich Whatley had been operating).We therefore find, as did theTrial Examiner, that Faulkinbury had been instructed by the Busrespondent to take over Whatley's bus prior to the time that Whatley'semployment with the Bus respondent actually was terminated.Theweight of the evidence indicates, and we find, that Whatley wasdischarged and did not quit on June 16.Turning to the question of whether Whatley's failure to reportMoore's injury was the true reason for Whatley's discharge, we notethat Rule # 43 of the Bus respondent's "Book of Rules" provides inpart, "No driver is to assume when an accident report should orshould not be made.Your instructions are to make a full report tothe office of all accidents, regardless of extent."Whatley testifiedthat he had always interpreted this rule to apply only when a claimwas made by a passenger, and that he had reported the accident assoon as he learned that Moore claimed injuries.The testimony isclear that the Bus respondent regarded the claim of Moore as a minorone.In fact, according to the uncontradicted testimony of Whatley,Eldridge informed him "that he thought he knew Mr. Moore and itwas kinda a fake case-and didn't amount to anything." The evi-dence also reveals that the Bus respondent's insurance carrier, whichsettledMoore's claim for $50, was not handicapped in its investiga-tion due to the fact that Whatley had reported the accident 2 daysafter its occurrence, nor was any complaint made about the natureofWhatley's work.Whatley, in fact, had a perfect safety recordprior to this occasion.Mitchell admitted that he overlooked viola-tions of rules by the drivers "but after they keep doing it I fire themfor it."The Bus respondent produced no evidence that Whatleyviolated any rule other than the violation mentioned above.In the light of all the circumstances, giving particular considerationto the fact that Whatley was one of the prime movers in the forma-tion of the Amalgamated, and the temporary president thereof, aswell as a member of the Amalgamated's committee that met withMitchell and Eldridge on June 13, we find that Whatley was dis-charged because of his Amalgamated activity.-We find that the Bus respondent by discharging Whatley on June16, 1939, discriminated in regard to his hire and tenure of employ-ment, thereby discouraging membership in the Union, and interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed then in Section 7 of the Act.George A. Goss.Goss started to work for the Bus respondent inOctober 1938 and for a year prior thereto had worked for the Taxirespondent.Goss applied for membership in the Amalgamated onMay 30, 1939.As we have already noted, Eldridge, on or about 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 15, 1939, told Goss "that he knew that he could reach [Goss]throughMr. Giles where be couldn't through himself" and ".that he didn't want [Goss] to get mixed up in . . . the union.42Wehave also noted that Mitchell counseled Goss that " [the Union] wouldbe a good thing for the fellows to stay out of." 43Goss testified thaton or about September 25, 1939, he asked Eldridge for permission tolay off for 2 weeks beginning on October 22 for the purpose of goingtoDetroit to look for a better position and that Eldridge had noobjection to his doing so.Goss further testified that about a weekprior to October 22 Mitchell also acquiesced when the same requestwas directed to him.There is ample testimony to show that theBus respondent permitted other employees to take temporary leaveof absence in order to seek other employment, and in certain instancespermitted its employees to work temporarily at more profitable em-ployment and then return to work with the Bus respondent.Thiswas admitted by Mitchell.The respondent's answer recites: ". . .Goss in October 1939, advised the officials of the respondent buscompany that he wanted to quit and go to Detroit, Michigan, wherehe thought he could get a better job-and voluntarily terminated hisconnection with respondent bus company of his own free will andaccord-and evidently was unable to find more profitable employ-ment and returned to Texarkana and asked the officials of the re-spondent company to give him his job back, that his vacancy hadalready been filled and the respondent bus company was unable toput him back to work." Both Eldridge and Mitchell denied thetestimony of Goss and asserted at the hearing that Goss had volun-tarily quit his employment.Much conflicting testimony was adducedon this issue.44The Bus respondent, however, did not deny Goss'testimony that it was customary for employees who desired a shortleave of absence so to indicate by placing their names on the companybulletin board.Goss testified that he wrote, "Goss off October 22until" on the bulletin board prior to leaving for Detroit, and explainedthat the word "until" meant until he returned.42See Section III A,supra.43 Ibid44At thetime of leaving Goss was given a letter of recommendation signed by Mitchell dated October21, 19?9.The letterreads as followsTo WhomItMay Concern,The bearer, Mr. Allen Goss,has been in the employ of this company for a number of months as aBus driver.Mr Goss' connection with thiscompany has been satisfactory, and we feel sure that anyone desiringthe services of a competentdriver, willfind him honest and energetic.Mr Gosshas terminated his connection with thiscompany voluntarily,for the purpose of goingEast in search of more profitable employment.Several of the respondents'witnessestestifiedthat Gosshad quit his employment,but under cross-exam-ination modified their testimony to the extentthat they had not beardGoss say he had quit,but had in-ferred he had quit from the fact of his leaving to look for more profitable employment. The Amalgamatedintroduced several witnesses who testifiedthat theyunderstood that Goss had obtained leave to look formore profitable employment. TEXARKANA BUS COMPANY, INC.607Goss returned to Texarkana on November 3, 1939, and informedWright "that he was back and would be at work the next day," butWright informed him that he would have to see Mitchell before hecould return to work.Goss was unsuccessful in efforts to see Mitchelluntil November 6 when the latter informed him, "that it didn't seemfair to turn the boy off who had been working" his route.Mitchell'sreference was to one Loyde Carroll, an extra bus driver, who tookGoss' route when he left for Detroit.Goss further testified, and histestimony is undenied by Mitchell, "that he (Mitchell) said to droparound once in awhile and if there came an opening he would let mego back to work." The records of the Bus respondent indicate thatthree new bus drivers were hired after November 6, 1939, but Gosswas not put back to work.45The Bus respondent made no complaintabout Goss' work, and advanced no explanation for its failure toreinstate Goss subsequent to his return on November 3, 1939, otherthan that set forth in its answer. It is apparent that the lattercontention that upon Goss' return "his vacancy had already beenfilled and the respondent bus company was unable to put him backtowork" is without merit.Weighing all the circumstances of thecase, we find that the Bus respondent's failure to reinstate Goss wasdue to his Amalgamated affiliation.We find that the Bus respondent by refusing to reinstate GeorgeA. Goss on November 6, 1939, discriminated in regard to his hire andtenure of employment, thereby discouraging membership in the Amal-gamated, and interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed them in Section 7 of the Act.L. S. Medley.Medley worked for the Bus respondent for abouta year and 5 months prior to his discharge on July 13, 1939.Medleyrefused to sign the letter of June 13 because, as he informed Eldridge,he had joined the Amalgamated.Rule #82 of the Bus respondent'sbook of rules contains in part the following language, "Any employeewho-drinks any intoxicants-in the uniform of the Company, eitheron or off duty, will in the discretion of the management, be dischargedfor the first offense."Medley admitted that Mitchell had caughthim drinking beer while in a public cafe, in the uniform of the Busrespondent and that 2 or 3 days later Mitchell informed him that hewas discharged for this reason.Medley and several Board witnessestestified that some of the bus drivers frequently and openly drankbeer while in company uniform, and that no employee had beendischarged for this reason heretofore.Mitchell testified that if anyof his drivers so consumed beer while in company uniform he was,unaware of it; that shortly after Medley began work for the Bus45The Bus respondent's records also revealed that a new driver was hired on November 5, 1939Thisdate is significant because it indicates the Bus respondent hired a new driver just after it became appraised.of Goes'return to Texarkana and his desire to return to work. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent he caught Medley drinking beer and cautioned him aboutit and that, upon being detected repeating the offense, Medley said,"You never need worry about me drinking any more, and I won'tdo it again."Mitchell further testified that the third time he caughtMedley drinking beer, he discharged him.Medley admitted sub-stantially all of this testimony and that lie had assured Mitchell"that it wouldn't happen again."Although some of the testimony advanced by the Bus respondentto establish the fact that Medley frequently drank intoxicants is notcredible," in view of the facts recited above we find that Medley wasnot discharged because of his Amalgamated activity or affiliation.Burnyl B. Lurry.Lurry worked for the Bus respondent for abouta year prior to his discharge on February 14, 1940.- He had alsoworked as a taxi driver for the Taxi respondent.Lurry testified thatMitchell discharged him because of his failure to report a minor acci-dent which occurred on February 11, 1940.He admitted that he hadnot complied with the company's rules by failing to report the accident.Lurry further admitted that he had been involved in two accidentsprior to the one leading to his discharge and admitted that he had beenreprimanded about accidents or speeding on four different occasions,and that on the occasion of the accident prior to the one resulting inhis discharge Eldridge warned him that he would be discharged if hehad another accident.Board witness, and stated that he was responsible for getting his sonplacedwith the Bus respondent because he was a good friend ofEldridge.D. T. Lurry also testified that in the summer of 1939,Eldridge spoke to him on several occasions about the poor driving ofhis son and about labor unions.Eldridge indicated that "he thought"Lurry's son belonged to the Amalgamated and made certain anti-union statements.On cross-examination, however, D. T. Lurryadmitted that his son Burnyl told him that he did not report his lastaccident because" . . . he said that they had told him if any morereports came in there he would lose his job anyhow, and so he justthought he would drive for two or three days longer anyhow, beforethe woman reported it." In view of the above facts we find thatLurry was not discharged because of his Amalgamated activity oraffiliation.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III, above,occurring in connection with the operations of the respondentsdescribed in Section I, above, have a close, intimate, and substantial46The testimony of a police officer that he had complained of Medley for drinking intoxicants was re-pudiated by a letter from the Chief of Police of Texarkana,Texas,superior officer of this witness, stating,"we have never had a complaint on the above-mentioned man " TEXARKANA BUS COMPANY, INC.609relation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYSince we have found that the respondents have engaged in certainunfair labor practices, we shall order them to cease and desist there-from.Moreover, we shall order the respondents to take certainaffirmative action which we deem necessary to effectuate the policiesof the Act.We have found that the Bus respondent discriminatorily changedthe work shifts of W. B. Pierce and Robert L. Whatley, Jr.; discrimina-torily suspended the employment of Ernest Herndon and W. B.Pierce for 15 and 45 days respectively; discriminatorily terminatedthe employment of W. B. Pierce, Robert L. Whatley, Jr., and GeorgeA. Goss.We shall order the Bus respondent (1) to offer Pierce,Whatley, and Goss immediate and full reinstatement to their formerpositions without prejudice to their seniority and other rights andprivileges; (2) to offer to Pierce and Whatley the routes operated bythem prior to their discriminatory transfers; (3) to make Pierce,Whatley, and Goss whole for any loss of pay suffered by them byreason of the Bus respondent's discrimination against them, by pay-ment to each of them of a sum equal to the amount which he normallywould have earned as wages from the date of his termination of em-ployment to the date of the offer of reinstatement less his net earnings 47during such periods.We shall further order the Bus respondentsimilarly to make whole Ernest Herndon and William B. Pierce forany loss of pay they may have suffered by reason of their discrimina-tory suspension for 15 and 45 days respectively, less their net earnings 48during such periods.Having found that the allegations of the amended complaint havenot been sustained in respect to the Taxi respondent, other than thosegenerally alleging a violation of Section 8 (1) of the Act, we shalldismiss the complaint as to it except in this regard.We shall dis-miss the complaint as well in so far as it alleges that the Bus respond-47By "net earnings"ismeant earnings less expenses,such as for transportation,room, and board,incurredby an employee in connection with obtaining work and working elsewhere than for the respondent, whichwould not havebeen incurredbut for his unlawful discharge and the consequent necessity of his seekingemployment elsewhereSeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners of America, Lumber and Sawmill Workers Union, Local 2590,8 N. L R B. 440. Monies received forwork performed upon Federal,State, county,municipal or other work-relief projects are not considered asearnings, but, as provided below in the Order, shall be deducted from the sum due the employee, and theamount thereof shall be paid over to the appropriate fiscal agency of the Federal, State, county, municipal,or other government or governments which supplied the funds for said work-relief projectsSeeMatter ofRepublic Steel CorporationandSteelWorkersOrganizing Committee,9 N L R. B 219, enf'd as modified asto other issues,Republic Steel Corporation vNationalLaborRelations Board,107 F (2d) 472(C C A 3),cert. granted,60 S Ct 1072.11Ibid 610DECISIONSOF NATIONALLABOR RELATIONS BOARDent has violated Section 8 (1) or (3) of the Act with respect to JohnW. Earnest, L. S. Medley, W. H. Reynolds, and Burnyl B. Lurry.Upon the basis of the foregoing findings of fact and upon the entirerecord in the proceeding, the Board makes the following:CONCLUSIONS OF LAW1.Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America, and International Brotherhood ofTeamsters, Chauffeurs, Stablemen and Helpers of America, Local#880, are labor organizations within the meaning of Section 2 (5)of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of William B. Pierce, Robert L. Whatley, Jr., George A. Goss,and E. A. Herndon, Jr., the Bus respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (3)of the Act.3.The regular and extra bus drivers of the Bus respondent, exclud-ing those drivers who have not finished a complete day's run, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.4.Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America was on June 13, 1939, and at all timessince has been the exclusive representative of all the employees in suchunit, for the purposes of collective bargaining, within the meaning ofSection 9 (a) of the Act.5.By refusing to bargain collectively with Amalgamated Associa-tion of Street, Electric Railway and Motor Coach Employees ofAmerica, as the exclusive representative of its employees in the ap-propriate unit, the Bus respondent has engaged in and is engaging inan unfair labor practice within the meaning of Section 8 (5) of the Act.6.By interfering with, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondents have engaged in and are engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.8.The respondents have not engaged in unfair labor practiceswithin the meaning of Section 8 (1) and (3) of the Act with respect toJohn W. Earnest, W. H. Reynolds, Laurence S. Medley, and BurnylB. Lurry.ORDERUpon the basis of the above findings of fact, and conclusionsof law, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re- TEXARKANA BUS COMPANY, INC.611spondent Texarkana Bus Company, Inc., Texarkana, Texas, and itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in Amalgamated Association ofStreet, Electric Railway and Motor Coach Employees of America, orany other labor organization of its employees by discharging or re-fusing to reinstate any of its employees, or in any other manner dis-criminating in regard to their hire or tenure of employment, or anyterm or condition of employment;(b)Refusing to bargain collectively with Amalgamated Associationof Street, Electric Railway and Motor Coach Employees of Americaas the exclusive representative of its regular and extra bus drivers,excluding those drivers who have not finished a complete day's run;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to George A. Goss immediate and full reinstatement tohis former or substantially equivalent position, and offer to WilliamB. Pierce and Robert L. Whatley, Jr., immediate and full reinstate-ment to the positions they held prior to their discriminatory transfersor to positions substantially equivalent thereto; without prejudice totheir seniority and other rights and privileges;(b)Make whole each of the employees named in the precedingparagraph for any loss of pay he may have suffered by reason of theBus respondent's discrimination against him, by payment to each ofthem, respectively, of a sum of money equal to that which he wouldhave earned as wages from the date of his illegal termination of em-ployment to the date of the offer of reinstatement, less his net earn-ings,49 if any, during said period; deducting, however, from theamount otherwise due each such employee, monies received by himduring said period for work performed upon Federal, State, county,municipal or other work-relief projects; and pay over the amount, sodeducted, to the appropriate fiscal agency of. the Federal, State,county, municipal, or other government or governments which suppliedthe funds for said work-relief projects;(c)Make whole E. A. Herndon, Jr. and William B. Pierce for anyloss of pay they have suffered by reason of their discriminatorysuspension of 15 and 45 days, respectively, by payment to them ofsums of money they would normally have earned as wages during49 See footnote 47,supra 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid periods, less their net earnings,50 if any, during said period;deducting, however, from the amounts otherwise due them, monies,if any, received by them during said period for work performed uponFederal, State, county, municipal, or other work-relief projects; andpay over the amounts, so deducted, to the appropriate, fiscal agencyof the Federal, State, county, municipal, or other government orgovernments which supplied the funds for said work-relief projects;(d)Upon request bargain collectively with Amalgamated Associ-ation of Street, Electric Railway and Motor Coach Employees ofAmerica, as exclusive representative of its regular and extra busdrivers, excluding those drivers who have not finished a completeday's run, in respect to rates of pay, wages, hours of employment,and other conditions of employment;(e)Post immediately in conspicuous places at its premises, andkeep posted for a period of at least sixty (60) consecutive days fromthe date of posting, notices to its employees stating: (1) that the Busrespondent will not engage in the conduct from which it is ordered tocease and desist in paragraphs 1 (a), (b), and (c) of this Order; (2) thatthe Bus respondent will take the affirmative action set forth in para-graphs 2 (a), (b), (c), and (d) of this Order; (3) that the Bus respond-ent's employees are free to become or remain members of AmalgamatedAssociation of Street, Electric Railway and Motor Coach Employeesof America, and that the Bus respondent will not discriminate againstany employee because of membership or activity in that organization;(f)Notify the Regional Director for the Fifteenth Region inwriting within ten (10) days from the date of this Order what stepsthe Bus respondent has taken to comply herewith.Upon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National -Labor Relations Act,the National Labor Relations Board hereby orders that the respondentTwo-States Transportation Company, Inc., Texarkana, Texas, andits officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Post immediately in conspicuous places at its premises, andkeep posted for a period of at leat sixty (60) consecutive days fromthe date of posting, notices to its employees stating that it will not60Ibid. TEXARKANA BUS COMPANY, INC.613engage in the conduct from which it is ordered to cease and desist inparagraph 1 (a) of this Order;(b)Notify the Regional Director for the Fifteenth Region inwriting within ten (10) days from the date of this Order what stepsthe Taxi respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondents have engaged inunfair labor practices within the meaning of Section 8 (1) and (3) ofthe Act, with respect to John W. Earnest, Laurence S. Medley, andBurnyl B. Lurry.MR.WILLIAM M. LEISERSON took no partin the consideration ofthe above Decision and Order.323429-42-vol. 26-40